Citation Nr: 0122216	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  96-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disorder, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from May 1972 to August 1974.  

The appeal first originated from a December 1995 rating 
action the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, in pertinent part 
denying an increased rating above the 10 percent then 
assigned for the veteran's service-connected left ankle 
disorder.  The veteran appealed, and in his August 1996 
substantive appeal he requested a hearing before a hearing 
officer at the RO as well as a hearing before a member of the 
Board of Veterans' Appeals (Board) at the RO (a Travel Board 
hearing).  A hearing was conducted before a hearing officer 
at the RO in December 1996.  The hearing officer denied an 
increased rating from the 10 percent assigned for a left 
ankle disorder in an April 1997 Supplemental Statement of the 
Case.  

In a May 1997 rating action, the RO granted the veteran a 
permanent and total disability rating for pension purposes.  

The issue of an increased rating for a left ankle disorder 
was remanded by the Board in March 1998, for a Travel Board 
hearing.  The RO thereafter scheduled the veteran for a video 
conference hearing in May 1998, in lieu of a Travel Board 
hearing, without having first obtained the veteran's consent 
for this substitution.  As such, the case was again remanded 
in June 1998 to accord the veteran a Travel Board hearing.  
The RO thereafter scheduled the veteran for a video 
conference hearing in September 1998 after first obtaining 
consent for such hearing in lieu of a Travel Board hearing.  
By a July 1998 letter sent to the veteran's last known 
address of record the veteran was notified of a Travel Board 
hearing scheduled for September 10, 1998.  The veteran failed 
to appear for that hearing.  The case was thereafter returned 
to the Board and remanded by the Board a third time in 
October 1998 to obtain additional medical records and to 
afford the veteran a contemporaneous VA examination.  That 
development was completed and the case was returned to the 
Board for further consideration.  

FINDING OF FACT

The veteran has mild limitation of motion of the left ankle 
and pain on use of the left ankle, which together equate to 
no more than moderate limitation of motion of the left ankle.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for a 
left ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not show that the veteran had 
a left ankle disorder in service. Shortly after his discharge 
from service in late 1974, however, the veteran was diagnosed 
with a bone cyst on the left ankle. In April 1975, the 
veteran had surgery consisting of curettage and packing with 
bone from the left iliac crest. In July and August of 1976, 
surgery consisting of packing of bone from the right iliac 
crest was performed due to recurrence of the cyst.  In 
October 1984, the veteran underwent an arthroplasty of the 
left talonavicular joint and excision of an accessory 
navicular at a VA hospital.

On VA orthopedic examination in August 1996, the veteran 
reported a history of left ankle pain beginning in 1974.  The 
veteran complained of left ankle pain and pain when walking 
for extended periods of time.  He reported that he has to 
wear an Ace bandage on the left ankle and is susceptible to 
frequent left ankle sprains.  On examination, there was no 
swelling or deformity of any joints.  There was tenderness 
overlying the medial malleolus and the anterior dorsum of the 
left ankle.  Range of motion in the left ankle revealed 
plantar flexion possible to 35 degrees and dorsiflexion 
possible to 10 degrees.  The veteran was able to stand on 
toes and heels, and to squat.  Squatting caused pain in the 
left ankle. The veteran was able to invert and evert the left 
ankle.  There was no sensory abnormality of the left foot and 
no laxity of the ligament in the left ankle.  The examiner 
commented that there was no evidence of surgical scars of any 
significance or deformity of the left ankle.  An x-ray of the 
left ankle was negative for fracture.  The diagnostic 
impression was chronic left ankle pain, believed secondary to 
chronic ligament strain of the left ankle.  The examiner did 
not comment or make findings with regard to the left ankle 
concerning the presence of pain on undertaking motion, 
weakened movement, excess fatigability, and incoordination.
 
VA outpatient treatment records were received through 
November 2000.  These records show treatment referable to the 
veteran's ankle through September 1997.  An MRI of the 
veteran's left ankle in September 1995 revealed a 
questionable abnormal signal in the deltoid ligament of the 
left ankle that was indicated to represent a partial tear 
versus inflammation.  No other abnormalities were seen.  

On July 2, 1996, the veteran requested additional pain 
medication for his left ankle pain. No examination was 
indicated and the veteran was given medication to last until 
a follow-up appointment on July 11, 1996.  On follow-up, the 
veteran complained of continuing left ankle pain.  Recorded 
clinical data indicated that a repeat MRI of the veteran's 
left ankle in July 1996 was normal.  No examination was 
indicated.  He returned in August 1996 complaining of chronic 
left ankle pain and described feeling like the left ankle was 
"giving in," or turning inwards on an even surface.  The 
veteran was referred for a consultation in the Podiatry 
clinic.

Records of outpatient treatment for the left ankle from 
August to October of 1996 and from April to August of 1997 
reported complaints of a painful, weak, and unstable left 
ankle with painful range of motion and pain on palpation.  
The examiners variously assessed chronic left ankle pain, 
arthralgia, sprain, and left ankle instability.  The veteran 
ultimately requested additional surgical correction, but 
records within the claims folder do not reflect that any such 
additional surgery was undertaken.  

At his hearing at the RO in December 1996, the veteran 
described sharp pain in his left ankle with pressure and a 
crushing sensation with a sharp stabbing as his foot touched 
the ground in a certain position.  He testified that the pain 
limited his ability to function.  He explained that he 
relieved the pain by applying cold and hot water to his left 
ankle.  He added that he soaked the ankle in a solution to 
reduce swelling and alleviate the pain. He testified that he 
frequently lost his footing even on flat surfaces because his 
left ankle turned involuntarily. Upon falling he would 
develop swelling and has intense pain.  He added that he had 
swelling in the left ankle three to four times per month. He 
wore high-top boots and an ace bandage for extra support of 
his left ankle.  He reported that he tried to stay off of his 
left ankle as much as possible. He testified to significant 
limitation of motion in his left ankle as compared to his 
right ankle, adding that he had trouble standing for long 
periods of time.  He testified that he had used a cane at one 
time, but he lost the cane and no longer used one.  He 
testified that his left ankle disorder limited his ability to 
climb stairs and engage in any activities that involved 
running or standing. The veteran indicated that he last 
worked in 1991 but quit because he could not continue and was 
missing too much time.

A VA hospital summary sheet pertaining to treatment of an 
impairment other than the veteran's left ankle from February 
21, 1997, through March 19, 1997, noted that the veteran had 
degenerative joint disease in the left ankle.

The veteran received a few outpatient VA treatments in 
September 1997 for left ankle pain associated with a turned 
left ankle while walking with resulting assessed ankle 
sprain.  The ankle was then painful with mild edema.  The 
treating physician prescribed treatment for ankle sprain.  

On VA examination of the veteran's joints in May 2000 the 
examiner reviewed the claims folder and noted the veteran's 
history of left ankle disorder.  The examiner noted that X-
rays of the left ankle in 1999 and X-rays of the left foot in 
1997 were normal.  The veteran reported that his left ankle 
gave way when walking on uneven surfaces, with pain and 
inability to walk further.  He reported that he had fallen on 
occasion.  He also complained of constant pain in the ankle 
which increased with walking, with swelling upon prolonged 
walking.  He also reported having flare-ups approximately 
twice per month with the ankle painful and swollen and 
resulting in his being unable to walk for one to two days.  
He reported that he was not working currently and that he 
last worked many years ago.  He reported quitting his last 
employment due to an inability to stand all day.  On physical 
examination, the veteran was well-developed and well-
nourished, and gait was normal.  Strength of the left ankle 
was 5/5 and range of motion was normal.  Dorsiflexion of the 
left ankle was to 10 degrees and plantar flexion was to 45 
degrees.  There was pain with dorsiflexion against 
resistance.  There was tenderness over the anterior tibial 
tendon.  There was no instability.  The examiner assessed 
anterior tibial tendonitis of the left ankle.  The examiner 
opined that the left ankle condition did not cause 
significant functional loss in daily activities or the work 
place.  The examiner concluded that the veteran's inability 
to work was due to a diagnosed significantly disabling 
condition other than his left ankle disorder.  

In a July 2000 addendum, the May 2000 VA examiner noted that 
at the May 2000 examination the veteran's left ankle 
demonstrated inversion to 25 degrees and eversion to 15 
degrees.  The examiner noted that both of these ranges of 
motion were normal.  The examiner added that there was no 
pain on range of motion with the ankle with the exception of 
dorsiflexion against resistance.  The examiner opined that 
the veteran did not experience left ankle pain with usual 
activities.  

An August 2000 social worker note informed that a sprained 
ankle had delayed the veteran's transfer from a medical 
facility to a domiciliary facility.  Recent VA clinical 
records inform that the veteran has undergone treatment and 
has been in supervised group living arrangements for 
conditions other than his left ankle disorder.  Other 
diagnosed conditions include seizure disorder, bipolar 
affective disorder, and chronic alcohol dependence.  


Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The appellant 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to his claim.  In October 
1998 the RO sent the veteran a letter to his last known 
address of record requesting information regarding treatment 
or examination, VA or otherwise, for his left ankle disorder, 
to further development of his claim.  The veteran did not 
reply to that request.  The RO has requested all relevant 
treatment records identified by the appellant, and has 
obtained all relevant records of treatment indicated by the 
record.  VA examinations in August 1996 and May 2000, as well 
as VA outpatient treatment records up to November 2000, taken 
together, present an informed, thorough evaluation of the 
veteran's level of disability with regard to his left ankle 
disorder, which evaluations are consistent with the veteran's 
medical record as a whole.  The VA has satisfied its duties 
to notify and to assist the appellant in this case.

Moderate limitation of motion in the ankle is rated 10 
percent disabling.  When limitation of motion in the ankle is 
marked, a 20 percent rating is assigned. 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).

When reviewing the level of disability due to a service-
connected disability affecting a joint, and the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

A full range of motion of the ankle is from zero degrees to 
20 degrees on dorsiflexion and from zero degrees to 45 
degrees on plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2000).  

The VA examination in May 2000 satisfies the requirements of 
38 C.F.R. §§ 4.40 and 4.45 and of Court precedent in the 
DeLuca case.  That examination revealed full plantar flexion 
to 45 degrees and a 10 degree limitation of dorsiflexion.  In 
the opinion of the Board this represents no more than mild 
limitation of motion.  The examiner also reported normal 
inversion and eversion of the left ankle.  The veteran's gait 
was normal and left ankle strength was 5/5.  This means that 
there was no left ankle weakness.  There was no instability 
of the left ankle on examination.  This means that there was 
no indication of incoordination of the ankle joint.  There is 
evidence of left ankle pain on undertaking motion which may 
also be associated with fatigue pain.  Considering the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
decision in the DeLuca case, the Board finds the clinical 
findings to be compatible with moderate limitation of motion 
of the left ankle.  

The preponderance of the evidence is against there being more 
than moderate limitation of motion of the left ankle and, as 
such, the requirements for a 20 percent rating under 
Diagnostic Code 5271 have not been met.  

Accordingly, the preponderance of the evidence is against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply; the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for a left ankle disorder is denied.  



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

